ORDER
PER CURIAM.
Robert Reask appeals from his conviction of unlawful use of a weapon. Reask challenges the admission of evidence of uncharged misconduct, use of a photograph during closing argument that was not admitted into evidence at trial, and comments made by the prosecutor during closing argument. We have reviewed the briefs of the parties, the legal file, and the transcripts and find no error.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed. 84.16(b).